Continuation of item number:
(i)	Applicant is arguing that the previously applied prior art Lee (US PG Pub. No. 2017/0048906) does not qualify as prior art since the current application 16/186,835 claims priority through PCT application PCT/CN/2017/084173 to Chinese application CN 201610317243.7 which was filed on May 12, 2016 (please see page 7 of 10 under arguments and remarks).
(i)	(Response) With regard to the previously applied reference Lee (US PG Pub. No. 2017/0048906), examiner relied on the priority of the Korean Application 10-2015-0114621. The figure and the cited portions of this Korean Application matches figure 5 and paragraphs [0112], [0114] of the Lee (US PG Pub. No. 2017/0048906). Figure 3 of the Korean Application 10-2015-0114621 shows base station transmitting PDSCH including SIB2 which is scrambled with an identifier (i.e. RNTI), the same as figure 5 of Lee (US PG Pub. No. 2017/0048906). Thus, Lee does qualify as prior art.

(ii)		Applicant also argues that the cited portions of Lee (i.e. paragraphs [0112], [0114] does not teach the limitation of “the indication information is scrambled based on a preset identifier, and the preset identifier is used by the user equipment to determine whether a time domain resource unit n+k is used as the time domain resource of the physical random access channel based on descrambling of the indication information” (please see page 7 of 10 under arguments and remarks). Applicant also argues that the signaling as disclosed in Lee is not physical layer signaling, which is what claim 41 is calling for and therefore the prior art does not teach the above missing limitation(s) (please see page 8 of 10 under arguments and remarks).


/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474